MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 04 2020, 8:51 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Myra C. Selby                                            Frederick D. Emhardt
Adam Arceneaux                                           Emhardt Law, LLC
Derek R. Molter                                          Carmel, Indiana
Ice Miller, LLP                                          Jere L. Humphrey
Indianapolis, Indiana                                    Wyland, Humphrey & Clevenger,
Timothy M. Curran                                        LLP
Paul E. Harold                                           Plymouth, Indiana
LaDue, Curran & Kuehn, LLC                               Joseph N. Williams
South Bend, Indiana                                      Riley Williams & Piatt, LLC
Derrian A. Smith                                         Indianapolis, Indiana
Maggie L. Smith                                          John M. Bradshaw
Frost Brown Todd, LLC                                    Bradshaw Law, LLC
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Warsaw Orthopedic, Inc.,                                 December 4, 2020
Medtronic, Inc., and                                     Court of Appeals Case No.
Medtronic Sofamor Danek, Inc.,                           19A-PL-378
Appellants/Cross-Appellees–                              Appeal from the Marshall Circuit
Defendants,                                              Court
       v.                                                The Honorable Curtis D. Palmer,
                                                         Judge
Rick C. Sasso, M.D.,                                     Trial Court Cause No.
Appellee/Cross-Appellant–Plaintiff.                      50C01-1806-PL-27


Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020               Page 1 of 45
      Mathias, Judge.


[1]   Following a fifteen-day jury trial in Marshall Circuit Court, the court entered

      judgment on the jury’s verdicts in favor of Rick C. Sasso, M.D. (“Sasso”) in the

      amount of $112,452,269 on Sasso’s complaint for breach of two contracts—the

      Screw Agreement and the Vertex Agreement—against Medtronic, Inc.,

      Medtronic Sofamor Danek, Inc., and Warsaw Orthopedic, Inc. (collectively

      “Medtronic”). Medtronic appeals and presents several issues for our review,

      which we restate and reorder as the following six:


                  I.     Whether the trial court erred by denying Medtronic’s
                         motion to dismiss because Sasso’s claims arise under
                         patent law, which is within the exclusive jurisdiction of
                         the federal courts;


                 II.     Whether the trial court erred by rejecting Medtronic’s
                         argument that it was entitled to judgment as a matter of
                         law on the Screw Agreement;


                III.     Whether the trial court abused its discretion by excluding
                         evidence that some of the claims under one of the patents
                         at issue were declared invalid;


                IV.      Whether the trial court erred by rejecting Medtronic’s
                         claim that the Screw Agreement terminated after seven
                         years;


                 V.      Whether there is sufficient evidence supporting the jury’s
                         award of damages for breach of the Screw Agreement;
                         and


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 2 of 45
                 VI.       Whether there is sufficient evidence supporting the jury’s
                           award of damages for breach of the Vertex Agreement.


[2]   Sasso cross-appeals and presents one issue: whether the trial court erred by

      granting summary judgment in favor of Medtronic on Sasso’s claim for punitive

      damages.


[3]   We affirm the judgment of the trial court in all respects.1


                                             Statement of Facts
          A. The Parties

[4]   Sasso is a native Hoosier who graduated from the Indiana University School of

      Medicine in 1986. He has since become a renowned spinal surgeon and is a

      professor and chief of spinal surgery at the Indiana University School of

      Medicine.


[5]   Medtronic2 sells products for use in spinal surgery. In developing such products,

      Medtronic often collaborates with spinal surgeons. If a physician invents a

      surgical product, Medtronic typically enters into an agreement in which the

      physician assigns patent rights to Medtronic in exchange for royalties for the life

      of the patent. This case involves two such agreements between Medtronic and



      1
       We heard oral argument remotely on October 27. 2020. We thank counsel for their well-prepared oral
      advocacy.
      2
       As noted in an earlier appeal involving the same parties: “The three defendants are corporate affiliates of
      each other. [Sofamor Danek] merged with Medtronic, Inc. in 1999, and Warsaw Orthopedic, Inc., merged
      with [Sofamor Danek] in 2006.” Sasso v. Warsaw Orthopedic, Inc., 45 N.E.3d 835, 836 n.2 (Ind. Ct. App.
      2015), trans. denied. We refer to all of these corporate entities as “Medtronic.”

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                   Page 3 of 45
      Sasso: an agreement involving a screw delivery system (the “Screw Agreement”)

      and an agreement involving a posterior cervical fixation system known as Vertex

      (the “Vertex Agreement”).

          B. The Screw Agreement

[6]   Early in his practice, Sasso devised a new technique for spinal surgery that

      minimized incisions by using a tube to guide surgical implements and

      instruments. The innovative aspect of Sasso’s technique was the use of a separate

      outer tube, known as a cannula, to implant the surgical devices. Without using

      Sasso’s cannula technique, surgeons were required to use guidewires, which

      presented a host of problems such as breakage, piercing of other body parts, and

      the serial usage of x-rays.


[7]   In the mid 1990s, Sasso spoke with Medtronic’s president about his minimally

      invasive surgery technique. In the spring of 1999, the parties signed a non-

      disclosure agreement to discuss the innovative screw delivery system. And in the

      fall of that year, Medtronic held a meeting with Sasso to discuss the innovation.

      On November 1, 1999, the parties entered into a purchase agreement for a Sasso-

      invented screw delivery system using headless facet3 screws, whereby Medtronic

      would pay a 5% royalty to Sasso on sales if the medical devices sold were

      covered by a valid claim of an issued patent.




      3
        Facets are the joints between vertebrae. Tr. Vol. 2, pp. 58–59. See also Facet Joint Syndrome, Cedars-Sinai
      Health Library, https://www.cedars-sinai.org/health-library/diseases-and-conditions/f/facet-joint-
      syndrome.html [https://perma.cc/LA8L-PR5D] (“The facet joints are the connections between the bones of
      the spine.”). During spinal surgery, facets are often fused together using screws.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                  Page 4 of 45
[8]   This agreement was soon superseded by the “Screw Agreement.” Section 4(B) of

      the agreement, which is governed by Tennessee law, provided that Medtronic

      would pay Sasso for the rights to the Invention4 and the Intellectual Property

      Rights5 an amount as follows:


              A contingency payment in the amount of two and one-half percent
              (2-½%) of the worldwide Net Sales of the Medical Device[6]. . . .
              The contingency payment is payable to Dr. Sasso until expiration
              of the last to expire of the patent(s) included in the Intellectual
              Property Rights, or seven (7) years from the Date of First Sale of
              the Medical Device, if no patent(s) issue. . . .


      Ex. Vol. 14, pp. 19–20. Thus, the royalty rate was lowered from 5% to 2.5%,

      but it was no longer contingent on the Medical Device being covered by a valid

      claim of an issued patent.


[9]   Section 7, titled “Term of Agreement,” described the duration of the agreement

      as follows:




      4
        The agreement defined “Invention” as “any product, method or system relating to a facet screw
      instrumentation and a headless facet screw fixation system as described in Schedule A, attached hereto.” Ex.
      Vol. 14, p. 17. Schedule A, under the heading “Invention,” stated: “Facet Screw Instrumentation and a
      Headless Facet Screw Fixation System consisting of bone screws and associated instruments for installation
      thereof.” Id. at 25.
      5
       The agreement defined “Intellectual Property Rights” as “any patent and/or patent application,
      improvement, modification, enhancement, any and all know-how and technology, and any other intellectual
      property right with respect to the Invention.” Id. at 18.
      6
        The agreement defined “Medical Device” as “any device, article, system, apparatus or product including
      the Invention,” and was to be listed by catalog numbers in Schedule B. Id. The agreement also provided that
      “Schedule B may be updated from time to time by mutual written agreement of the parties hereto to include
      the appropriate [Medtronic] catalog numbers and descriptions of any Medical Device(s) which utilize the
      Invention.” Id. Schedule B, under the heading “Medical Device Catalog Numbers,” listed “Facet Screw
      Instrumentation, and A Headless Facet Screw Fixation System.” Id. at 26.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                 Page 5 of 45
                  Unless sooner terminated, this Agreement shall expire upon the
                  last to expire of the patents included in Intellectual Property
                  Rights, or if no patent application(s) issue into a patent having
                  valid claim coverage of the Medical Device, then seven (7) years
                  from the Date of First Sale of the Medical Device. [Medtronic] is
                  free to continue manufacturing, marketing and selling Medical
                  Device(s) after expiration of this Agreement without further
                  payment to Dr. Sasso.
Id. at 21 (emphasis added).


[10]   Before the parties executed the Screw Agreement, Sasso prepared a patent

       application covering his screw delivery system. He then assigned the application

       to Medtronic upon signing the agreement. On November 23, 1999, Medtronic

       filed a patent application entitled “Screw Delivery System and Method” naming

       Sasso as the sole inventor and Medtronic as the assignee.7


[11]   Based on this application, the United States Patent and Trademark Office

       (“USPTO”) issued Patent No. 6,287,313 (“the ‘313 Patent”) to Medtronic on

       September 11, 2001. The claims of the ‘313 Patent, which define the legal scope

       of the invention subject to the patent, included several numbered claims. For

       example, claim 26 identified:


                  A screw delivery system kit for providing a minimally invasive
                  portal to a surgical site comprising:


                           an outer cannula;



       7
           The patent listed one of Medtronic’s predecessor’s in interest, SDGI Holdings, Inc., as the assignee.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                      Page 6 of 45
                       a trocar;


                       means for drilling an opening in a bone at the surgical site;


                       means for aiming said means of drilling; and


                       means for screwing a screw into the opening in the bone.
Id. at 146. Claim 34 was derivative of claim 26 and was defined as “[t]he kit of

       claim 26, further comprising at least one interbody fusion implant.” Id.


[12]   Days after filing the patent application, Medtronic held a meeting with Sasso to

       work on commercial application of the screw delivery system. Following this

       meeting, Medtronic sent Sasso a letter that included next steps for incorporating

       his “technology into the system” and indicated a desire for “future development

       of this instrumentation system with you.” Ex. Vol. 15, p. 28. Medtronic attached

       to this letter “Recap Notes” that included five “Primary Applications” for the

       screw delivery system: (1) Precision-Graft; (2) Anterior Cages (2 level); (3)

       Anterior Cages (1 level); (4) Far lateral placements (including ELIF); and (5)

       Revision. Id. at 29. Thus, the applications of Sasso’s system went beyond the

       scope of mere facet screws to also include interbody implants such as anterior

       cages.


[13]   Sasso consistently believed that that interbody implants, such as cages, were

       included in his system and were therefore royalty bearing. Medtronic’s president

       assured Sasso, in January 2002, that “at the end of the day, your royalty stream is

       limited only by our collective sales and marketing efforts. With our recent FDA
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 7 of 45
       panel recommendation for InFUSE approval, the projections below may be

       magnified.” Id. at 91–92. InFUSE is a bone-growth compound used inside cages

       implanted inside vertebral bodies. In other words, Medtronic believed that

       Sasso’s royalties included sales based on InFUSE, which did not incorporate

       facet screws.


[14]   In 2003, Medtronic invited Sasso to join a team of experts working on navigated

       surgery. Medtronic’s navigated-surgery team developed leading systems,

       including two that were first sold to the Indianapolis hospital where Sasso works.

       The team also worked on a guidewire-less spinal surgery procedure. When

       Medtronic introduced this system, its presentation included Sasso’s screw

       delivery system. And in 2010, Medtronic’s navigation catalog listed instruments

       used in Sasso’s system under items used for navigated spinal surgery.


[15]   The Screw Agreement provided that the parties would update Schedule B—

       which listed the royalty-bearing Medical Devices—from time to time to include

       the appropriate Medtronic catalog numbers and descriptions of any devices that

       utilized Sasso’s invention. Although the parties never updated Schedule B,

       Medtronic paid royalties to Sasso for unlisted devices, including payment for

       “cortical bone screws” from 2003 through 2015. Tr. Vol. 11, pp. 31–32.


[16]   In 2008, Sasso complained to Medtronic that he was not being paid royalties on

       all Medtronic products that used his screw delivery system. In an attempt to

       rectify the situation, he met with Medtronic’s chief medical officer. But in 2010,

       when Doug King became Medtronic’s division president, the parties’ relationship


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 8 of 45
       soured. And two years later, Medtronic’s counsel told Sasso to make no further

       contact with Medtronic employees.

        C. The Vertex Agreement

[17]   The parties also entered into an agreement involving a system known as Vertex.

       In the 1990s, spinal surgeons often had difficulty properly anchoring and aligning

       screws and plates in the cervical spine during surgery. As a result, treatment of

       spinal deformities regularly required immobilization and long recovery times. In

       1998, Sasso worked with Medtronic to develop a posterior spinal rod system.

       This project subsequently merged with a preexisting project known as the Vertex

       project. The resulting Vertex system solved the problem of anchoring and

       alignment by using polyaxial screws and offset pieces to connect stabilizing rods

       in the spine. Screws no longer had to be perfectly aligned, thereby giving more

       flexibility to the surgeons installing them.


[18]   In 1999, the parties entered into the Vertex Agreement. Section 4(B) of the

       agreement provided:




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 9 of 45
            [Medtronic] shall pay to DR. SASSO for the ownership rights to
            the Invention[8] and all Intellectual Property Rights[9] relating
            thereto an amount as follows:


            A royalty payment in the amount of two percent (2%) of the Net
            Sales of the Medical Device[10] for a period of eight (8) years from
            the date of the first commercial sale of the Medical Device(s).
            However, if the Medical Device is covered by a valid claim of an
            issued U.S. patent arising out of the Intellectual Property Rights,
            then the royalty payment specified above will be payable for the
            life of the patent. . . .




8
    The agreement defined “Invention” as

            a posterior cervical rod system utilizing multi-axial screws as described in the Intellectual
            Property Rights and including any know-how, and/or technical information relating [to]
            the posterior cervical rod system in the possession of DR. SASSO, or hereinafter
            developed by DR. SASSO in the course of his providing services to [Medtronic] pursuant
            to Section 6 of this Agreement.
Ex. Vol. 14, pp. 4–5.
9
    The agreement defined “Intellectual Property Rights” as

            U.S. patent application entitled “Posterior Cervical Fixation System Utilizing Multi-axial
            Screws”, (USSN 09/663,638) filed on September 15, 2000, naming DR. SASSO as a co-
            inventor, and including any and all U.S. and International patents issuing therefrom or
            claiming priority thereto, and any and all continuations, continuation-in-part, divisionals,
            reissues or reexaminations based thereon or claiming priority thereto, and any and all
            know-how, technology and any other intellectual property right with respect to the
            Invention. A listing of all Intellectual Property Rights is contained in Exhibit A which will
            be updated by [Medtronic] from time to time (at least yearly) as additional Intellectual
            Property Rights are added to the Agreement.
Id. at 5.
10
     The agreement defined “Medical Device” as

            the posterior cervical rod system (to be commercially sold under the trademark “Vertex
            Reconstruction System”) incorporating the Invention and Intellectual Property Rights as
            developed, manufactured and sold by [Medtronic] pursuant to this Agreement. Medical
            Devices are listed by catalog number in Exhibit B, attached hereto. Exhibit B may be
            amended periodically by [Medtronic] with written notification to DR. SASSO to update
            the various components of the Medical Device included in the Invention.
Id.

Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                       Page 10 of 45
       Ex. Vol. 14, p. 7.


[19]   Section 6 of the agreement required Sasso to provide his technical expertise and

       knowledge in developing and improving Vertex:


               In order to fully effect the assignment provided for under this
               Agreement, DR. SASSO shall provide his technical skills and
               services to [Medtronic] in connection with the ongoing
               development and clinical evaluations of the Medical Devices,
               including any advancements, improvements and/or modifications
               of the Invention and Medical Devices. To the extent DR.
               SASSO’s other business and medical practice commitments
               permit, DR. SASSO shall make himself available to provide such
               services from time to time as reasonably requested by [Medtronic].
               [Medtronic] shall reimburse DR. SASSO for reasonable expenses
               of travel, lodging, daily meals and other necessary and reasonable
               expenses incurred by him in the performance of the services
               described in this Section 6, provided that such expenses are
               supported by original receipts and other supporting
               documentation and that DR. SASSO obtains prior authorization
               of [Medtronic] prior to incurring any such expenses.
Id. at 8. The Vertex Agreement, like the Screw Agreement, is governed by

       Tennessee law.


[20]   On November 26, 2002, Patent No. 6,485,491 (“the ‘491 Patent”) issued—

       covering the Vertex system—naming Sasso among its inventors and Medtronic

       as the assignee. Soon after Vertex was released as a product, there were several

       concerns that needed to be addressed. To rectify the concerns and improve the

       Vertex system, Sasso contributed ideas and know-how to two other patents (“the




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 11 of 45
       ‘621 Patent”11 and “the ‘714 Patent”). Because the ‘621 and ‘714 Patents were

       based on Sasso’s contributions to the Vertex system, Sasso interpreted the Vertex

       Agreement to mean that he would also receive life-of-patent royalties from

       products covered by these patents.


[21]   Medtronic used a code to account for royalties due on Vertex products.

       Specifically, in 2001, it created code 366 to identify Vertex parts. And when the

       agreement was signed, Exhibit B to the Vertex Agreement listed seventy-seven

       parts. However, Medtronic later added nearly 2,000 additional Vertex royalty-

       bearing parts without adding them to Exhibit B. Medtronic’s royalty cards,

       which summarized quarterly Vertex sales, contained a notation of “Expires

       12/31/08,” which was consistent with the agreement’s guaranteed term of eight

       years. Ex. Vol. 30, pp. 35–47. After the initial eight years, however, the cards

       read “Patented 11/26/02” or “8 years after commercial launch or life of patent,”

       or “Patented 11/26/02, Expires 11/26/19.” Id. at 48–74. Then, in 2013,

       Medtronic stopped paying Sasso royalties on the Vertex products, claiming that

       that the previous seventeen quarterly royalty payments were mistaken.


                                                Procedural History
       A. The Litigation

[22]   On August 29, 2013, Sasso and SEE, LLC—a corporation that Sasso formed

       with family members to manage Sasso’s intellectual property—filed suit against




       11
            This patent incorporated by reference the entire ‘491 Patent.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 12 of 45
       Medtronic, alleging a breach of the Vertex Agreement and another agreement

       not involved here. Medtronic removed the case to federal court, alleging

       exclusive federal jurisdiction under patent laws. The United States District Court

       for the Northern District of Indiana, however, remanded the case to state court

       after determining that the case turned on Indiana contract law, not federal patent

       law.12 Sasso then amended his complaint to allege a breach of the Screw

       Agreement.


[23]   On October 3, 2016, Medtronic filed two motions: (1) a motion to dismiss,

       arguing that all of Sasso’s breach-of-contract claims depended upon issues of

       patent law that are exclusively in the jurisdiction of the federal courts; and (2) a

       motion for summary judgment. The trial court denied both motions. On March

       27, 2017, Sasso filed an amended complaint, again alleging that Medtronic had

       breached both the Screw Agreement and the Vertex Agreement by failing to pay

       him what he believed he was due under the agreements. Sasso also added a claim

       for punitive damages for bad-faith breach of the agreements. Medtronic moved

       for summary judgment on this claim, which the trial court granted.

        B. The Patent Reexamination

[24]   While the litigation ensued, on May 1, 2018, Medtronic filed with the USPTO a

       request for ex parte reexamination of several claims of Sasso’s ‘313 Patent.

       Medtronic argued that Sasso’s positions in the instant lawsuit interpreted the



       12
          After remand, the Indiana trial court granted summary judgment against SEE, a decision that a panel of
       this court affirmed on appeal, Sasso, 45 N.E.3d at 836.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020               Page 13 of 45
       claims of the ‘313 Patent so broadly that it rendered the claims invalid. That is,

       Medtronic asserted that the breadth of the claims—as alleged by Sasso—meant

       that they were not novel as required by federal patent law and were instead

       obvious, thereby rendering them ineligible for patent protection. On June 29, the

       USPTO issued an “Office Action” rejecting claims 26, 30, 31, and 34 of the ‘313

       Patent. But this action was not final. The USPTO issued a final office action

       rejecting claims 26 and 34 on October 29, and it issued a Reexamination

       Certificate cancelling claims 26 through 34 on January 4, 2019—after the jury

       trial in this case.


[25]   Meanwhile, on July 2, 2018, Sasso filed a motion for partial summary judgment

       on the term of the Screw Agreement, arguing that the term was not altered by the

       validity of any patent. In a related motion, on August 14, Sasso moved to

       exclude any evidence regarding the validity of the patents at issue in the lawsuit.

       The trial court granted both of Sasso’s motions on September 13—after the

       USPTO had issued its initial office action, but before the final office action.

        C. The Federal Declaratory Judgment Action

[26]   Also, during this time, on June 8, 2018, Medtronic filed a complaint for

       declaratory judgment in the United States District Court for the Northern District

       of Indiana, seeking a declaration that it owed Sasso nothing under the Screw

       Agreement. The District Court denied this motion by order on January 31, 2019.

       See Warsaw Orthopedic, Inc. v. Sasso, No. 3:18-CV-437 JD, 2019 WL 428574 at *4

       (N.D. Ind. Jan. 31, 2019). In that order, the District Court assumed that it had



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 14 of 45
       federal jurisdiction, but declined to exercise it under the doctrine of abstention.
Id.


[27]   Medtronic appealed the order to the United States Court of Appeals for the

       Federal Circuit, which recently issued its opinion. Warsaw Orthopedic v. Sasso, 977
F.3d 1224 (Fed. Cir. 2020). In the Federal Circuit, Sasso argued (as he does here)

       that there was no federal jurisdiction. Importantly, for the case before us,

       although the court rejected that claim and found it had jurisdiction over the

       appeal, the Federal Circuit affirmed the District Court’s decision to abstain. Id. at

       1231–32.

        D. The Trial

[28]   A fifteen-day jury trial began on November 1, 2018. Sasso called Michael

       Pellegrino to provide expert testimony on damages under the Screw Agreement.13

       Pellegrino testified that Sasso’s damages under the Screw Agreement, at the 2.5%

       contract rate, totaled $79,794,721. Medtronic’s witness testified that Sasso’s

       damages were considerably smaller. For the Vertex Agreement, Sasso presented

       testimony from a CPA who calculated damages in the amount of $32,657,548.


[29]   The jury began deliberating on November 28, 2019. During its deliberations, the

       jury asked if there was any dispute regarding whether Sasso transferred the ‘313

       Patent as part of the Screw Agreement. The parties agreed that the patent had

       been transferred, and the trial court so informed the jury. Ultimately, the jury



       13
            Medtronic moved to exclude Pellegrino’s expert opinions, which the trial court denied.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020               Page 15 of 45
       rendered a verdict in Sasso’s favor, awarding him damages of $112,452,269:

       $32,657,548 on the Vertex Agreement and $79,794,721 on the Screw

       Agreement.14 The court then entered judgment accordingly. Medtronic filed a

       motion to correct error on December 28, 2018, which the trial court denied a few

       weeks later.


[30]   Medtronic now appeals, and Sasso cross-appeals.


                                         I. Subject Matter Jurisdiction

[31]   Although listed as Medtronic’s second argument, the alleged lack of subject

       matter jurisdiction is a threshold issue that we address first.15 Medtronic claims

       that the trial court lacked subject matter jurisdiction because Sasso’s claims “arise

       under” patent law, which is within the exclusive jurisdiction of the federal courts.

       28 U.S.C. § 1338 (2011). The controlling federal statute provides in relevant part:


                (a) The district courts shall have original jurisdiction of any civil
                action arising under any Act of Congress relating to patents, plant
                variety protection, copyrights and trademarks. No State court
                shall have jurisdiction over any claim for relief arising under



       14
        The jury awarded no damages on Sasso’s alternative theory of unjust enrichment and found against
       Medtronic on its counterclaim of mistake.
       15
          Sasso claims that Medtronic’s claim on this issue is frivolous because the Federal District Court for the
       Northern District of Indiana remanded this case back to state court after Medtronic removed it to federal
       court. “An order remanding a case to the State court from which it was removed is not reviewable on appeal
       or otherwise.” 28 U.S.C § 1447(d). Sasso claims that Medtronic seeks “review” of an unreviewable order. But
       Medtronic is not seeking “review” in the appellate sense; it merely asks us to disagree with the federal court.
       See Harr v. Hayes, 106 N.E.3d 515, 528 (Ind. Ct. App. 2018) (holding that appellant’s argument was not
       frivolous even though it conflicted with federal district court’s remand order because appellant sought review
       of Indiana trial court’s order, not the district court’s order), corrected on reh’g, 108 N.E.3d 405. Moreover,
       because the remand order was unappealable, it is not res judicata. Warsaw Orthopedic, 2019 WL 428574 at *1
       n.2.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                  Page 16 of 45
               any Act of Congress relating to patents, plant variety protection,
               or copyrights. . . .
Id. (emphasis added).


[32]   As explained by the Supreme Court of the United States:


               One of the fundamental purposes behind the Patent and Copyright
               Clauses of the Constitution was to promote national uniformity in
               the realm of intellectual property. Since the Patent Act of 1800,
               Congress has lodged exclusive jurisdiction of actions “arising
               under” the patent laws in the federal courts, thus allowing for the
               development of a uniform body of law in resolving the constant
               tension between private right and public access.


       Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 162 (1989).


[33]   At first blush, 28 U.S.C. § 1338 appears to categorically deprive state of courts of

       jurisdiction over any patent-related claim. But because “[a] suit arises under the

       law that creates the cause of action,” Am. Well Works Co., v. Layne & Bowler Co.,

       241 U.S. 257, 260 (1916), state courts will maintain jurisdiction over a patent-

       related claim that “arises under” state law unless the case falls within a “special

       and small category,” Gunn v. Minton, 568 U.S. 251, 258 (2013). More specifically,

       four conditions are required to deprive state courts of jurisdiction over a patent-

       related state-law claim: the claim must include a federal issue that is (1)

       necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

       resolution in federal court without disrupting the federal–state balance approved

       by Congress. Id. (citing Grable & Sons Metal Prods, Inc. v. Darue Eng’g & Mfg., 545
U.S. 308, 313–14 (2005)). Medtronic claims that all four requirements were met
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 17 of 45
       here, and thus the federal courts have exclusive jurisdiction over Sasso’s claims.

       We disagree. But before explaining why, we briefly review the federal

       proceedings related to this case.


[34]   Recall that, prior to trial, Medtronic filed a declaratory judgment action in the

       United States District Court for the Northern District of Indiana asking the court

       to declare that Medtronic owed Sasso nothing under the Screw Agreement. The

       District Court addressed the issue of jurisdiction but decided to abstain from

       exercising any jurisdiction it had, given the pending action in the state court.

       Thus, Medtronic’s effort to sidestep the state trial on the Screw Agreement failed.

       Medtronic then appealed this decision to the United States Court of Appeals for

       the Federal Circuit, which was pending at the time the parties filed their briefs in

       the present case.


[35]   Then, days before we held oral argument, the Federal Circuit issued its decision.

       Warsaw Orthopedic v. Sasso, 977 F.3d 1224 (Fed. Cir. 2020). In that appeal, Sasso

       argued that there was not exclusive federal jurisdiction because the declaratory

       judgment action involved a state contract claim, or alternatively, that if there was

       federal jurisdiction, the District Court properly abstained. Although the Federal

       Circuit affirmed the District Court’s decision to abstain from exercising

       jurisdiction, the court first rejected Sasso’s jurisdictional argument:


               Applying the standards of precedent [i.e., the four Gunn factors],
               the issues of validity and claim scope are well-pleaded in this
               declaratory complaint, are actually disputed, are substantial to the
               federal system as a whole, and the federal-state judicial balance
               would not be disrupted by the district court’s exercise of

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 18 of 45
               declaratory jurisdiction. Thus, this declaratory action is within
               the district court’s jurisdictional authority, and we have
               jurisdiction to receive this appeal and to determine whether the
               district court abused its discretion in abstaining from exercise of
               declaratory jurisdiction.
Id. at 1229. (emphasis added)


[36]   The parties disagree on the effect the above jurisdictional analysis has on this

       case. Sasso claims that the Federal Circuit’s decision stands for the proposition

       that the District Court properly abstained from exercising its jurisdiction.

       Medtronic, however, argues that the decision did the opposite, i.e., that the

       Federal Circuit explicitly held that there was exclusive federal jurisdiction over

       the declaratory judgment action. And because Medtronic maintains that its

       declaratory judgment action is a “mirror image” of Sasso’s complaint regarding

       the Screw Agreement, Medtronic asserts that the Federal Circuit also has

       exclusive jurisdiction over Sasso’s claims relating to the Screw Agreement. We

       disagree with Medtronic’s interpretation of the opinion.

        A. The Federal Circuit’s Opinion is Not Res Judicata

[37]   We first conclude that the Federal Circuit’s opinion is not res judicata. The

       doctrine of res judicata, which acts to prevent repetitious litigation of disputes

       that are essentially the same, is divided into two branches: claim preclusion and

       issue preclusion. Angelopoulos v. Angelopoulos, 2 N.E.3d 688, 696 (Ind. Ct. App.

       2013), trans. denied. Common among both branches is a judgment in a former

       lawsuit that bars relitigation of the same claim or issue in a subsequent lawsuit. See
id. This requirement is lacking here.
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 19 of 45
[38]   The federal declaratory judgment action is not a former lawsuit; it was filed years

       after Sasso’s complaint for damages. And the District Court’s order denying

       Medtronic’s request for declaratory judgment was issued on January 31, 2019,

       after the trial court entered judgment on the jury’s verdict in the present case.

       Further, the Federal Circuit’s opinion affirming the District Court did not issue

       until well over a year after the verdict. In short, neither decision by the federal

       courts—on Medtronic’s declaratory judgment action—acts as res judicata to

       prevent us from examining the issue of subject matter jurisdiction ourselves—on

       Sasso’s complaint for damages.

        B. Sasso’s Complaint Does Not Give Rise to Exclusive Federal Jurisdiction

[39]   This leaves us to decide whether Sasso’s complaint arises under federal patent

       law, in which case exclusive jurisdiction lies with the federal courts. As noted

       above, the U.S. Supreme Court has identified a “special and small category” of

       cases in which exclusive federal jurisdiction lies even if a claim finds its origin in

       state law. Gunn, 568 U.S. at 258. To fall within this category, the state-law claim

       must include a federal issue that is (1) necessarily raised, (2) actually disputed, (3)

       substantial, and (4) capable of resolution in federal court without disrupting the

       federal-state balance approved by Congress. Id. Federal jurisdiction is proper only

       “[w]here all four of these requirements are met.” Id.


[40]   Here, even assuming that that three of the Gunn requirements are met, this case

       does not fit within the “special and small” category of cases because, under Gunn

       and its progeny, the federal patent issue is not “substantial.” When determining

       whether a federal issue is “substantial” in this context, the inquiry is not whether
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 20 of 45
       the issue is “significant to the particular parties in the immediate suit.” Id. at 260.

       Instead, the proper focus is on “the importance of the issue to the federal system

       as a whole.” Id. To assist in this inquiry, the federal courts have identified three

       factors:


               First, a pure question of law is more likely to be a substantial
               federal question. Empire Healthchoice Assur., Inc. v. McVeigh, 547
U.S. 677, 700–01 (2006). Second, a question that will control
               many other cases is more likely to be a substantial federal
               question. Id. Third, a question that the government has a strong
               interest in litigating in a federal forum is more likely to be a
               substantial federal question. Grable [& Sons Metal Prods., Inc. v.
               Darue Eng’g & Mfg., 545 U.S. 308, 315–16 (2005)].


       MDS (Canada) Inc. v. Rad Source Techs., Inc., 720 F.3d 833, 842 (11th Cir. 2013).


[41]   Applying the three factors here reveals that the federal patent-law issue is not

       “substantial.” First, this is not a case that implicates a pure question of federal-

       patent law: the actual issue to be determined by the jury—whether Medtronic

       breached its agreements with Sasso—was heavily fact sensitive. Second, this is

       not a case where the judgment will control many other cases; it controls only

       Medtronic and Sasso. Finally, this is not a case in which the federal government

       has a strong interest in litigating the issue in federal court; this is fundamentally a

       contract dispute of the sort typically heard in state courts. And the fact that

       Tennessee law governs the Screw Agreement does not alter this conclusion:

       Indiana courts often have to apply the law of our sister states under contractual

       choice-of-laws provisions.



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 21 of 45
[42]   We find support for this conclusion in the “substantiality” analysis of both Gunn

       and Inspired Development Group, LLC v. Inspired Products Group, LLC, 938 F.3d
1355 (Fed. Cir. 2019).


[43]   In Gunn, the U.S. Supreme Court made three observations in determining that a

       federal patent-infringement issue was not “substantial in the relevant sense.” 568
U.S. at 260. First, regardless of the outcome in state court, the patent at issue

       would remain invalid. Id. at 261. Second, allowing the state courts to resolve the

       case would not undermine the development of a uniform body of patent law. Id.

       at 261–62. And third, even if the state court’s “case-within-a-case” adjudication

       might have some preclusive effect under some circumstances, the result would be

       limited to the specific parties that had been before the state court. Id. at 262–63.


[44]   Just last year, in Inspired Development Group, the Federal Circuit applied the Gunn

       substantiality analysis and reached a similar conclusion. Inspired Dev. Grp., 938
F.3d at 1363–68. There, the court held that a state-law action for breach of

       contract and unjust enrichment did not implicate a substantial federal issue for

       several reasons, including: the patent-infringement issue was not dispositive of

       whether the plaintiff was entitled to relief; the resolution of the issue would not

       control other cases because state courts cannot invalidate patents; any state-court

       judgment would not have preclusive effect outside the parties; the case did not

       present a novel question of patent law of concern to the federal court system;

       and, due to the “fact-bound” nature of the patent-law issues, the government had

       “no direct interest” in the outcome of the dispute. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 22 of 45
[45]   The same circumstances that led the courts in Gunn and Inspired Development

       Group to find no “substantial” federal issue are also present here. Regardless of

       the outcome of Sasso’s breach-of-contract claims, the patents Sasso assigned to

       Medtronic remain valid (or invalid), and the ‘313 Patent expired in 2019.

       Further, the jury’s verdict in this case does not undermine the development of a

       uniform body of patent law, as it governs only the contractual agreements

       between Medtronic and Sasso. Thus, any preclusive effect is limited to these

       parties. Finally, this case does not present a “novel” question of patent law that

       would interest the federal government. In short, Medtronic ignores the limited

       nature of Sasso’s claim, and, just as in Gunn and Inspired Development Group, the

       federal patent-law issue here is not substantial for jurisdictional purposes. See also

       Forrester Envt’l Servs., Inc. v. Wheelabrator Techs., Inc., 715 F.3d 1329, 1335–36

       (Fed. Cir. 2013).


[46]   And while we acknowledge Medtronic’s argument to the contrary, we find its

       heavy reliance on Jang v. Boston Scientific Corp., 767 F.3d 1334 (Fed. Cir. 2014)

       (commonly referred to as “Jang III”) misplaced. There, the Federal Circuit held

       that “the disputed federal patent law issues presented by Jang’s well-pleaded

       complaint are substantial and neither entirely backward-looking nor

       hypothetical.” Id. at 1337. In reaching this conclusion, the Federal Circuit made

       three observations. First, Jang’s right to relief on his contract claim depended “on

       an issue of federal patent law—whether the stents sold by [petitioners] would

       have infringed [Jang’s patents].’” Id. at 1336 (quoting Jang v. Bos. Sci. Corp., 532
F.3d 1330 (Fed. Cir. 2008)). Second, the court noted that “[c]ontract claims

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 23 of 45
       based on underlying ongoing royalty obligations . . . raise the real world potential

       for subsequently arising infringement suits affecting other parties.” Id. at 1337.

       Finally, the court recognized that, because Jang filed suit in federal court based

       on diversity of citizenship, the case implicated a “significant” potential for

       inconsistent federal court judgments that could adversely affect other parties

       facing similar infringement claims. Id. at 1338; see Inspired Dev. Grp., 938 F.3d at

       1365 (recognizing that the “tension between federal courts of appeal controlled”

       the Jang III court’s substantiality analysis).


[47]   None of these same circumstances are present here. The jury did not need to

       determine whether Medtronic’s products would have infringed on Sasso’s

       patents. To the contrary, Sasso had assigned the patents at issue to Medtronic,

       and thus the jury had to determine only whether the products were covered

       under the royalty provisions of the agreements. Further, this case does not

       involve “ongoing” royalty obligations, and there is no evidence of potential “suits

       affecting other parties.” Finally, this case has proceeded in state court and thus

       does not implicate any “significant” potential for inconsistent federal court

       judgments.


[48]   But what of the Federal Circuit’s decision in the declaratory action filed by

       Medtronic? The Federal Circuit summarily concluded that Medtronic’s

       “declaratory action is within the district court’s jurisdictional authority, and we

       have jurisdiction to receive this appeal.” Warsaw Orthopedic, 977 F.3d at 1229.

       Although, for reasons provided above, that decision is not res judicata,



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 24 of 45
       Medtronic argues that it should at least be persuasive authority regarding the

       Gunn requirements. We disagree for three reasons.


[49]   First, a careful examination of the Federal Circuit’s opinion reveals that the

       court’s analysis of the Gunn requirements was, at best, cursory. Second, and

       more importantly, that analysis was based on the language of Medtronic’s

       complaint for declaratory judgment, not on Sasso’s state-court complaint. And

       third, the Federal Circuit ultimately concluded that the District Court properly

       exercised its discretion to abstain from exercising jurisdiction, id. at 1232, which

       further weighs against a finding of exclusive federal jurisdiction here.


[50]   In sum, even assuming that Sasso’s complaint necessarily raised an issue of

       federal patent law that was actually disputed and capable of resolution in federal

       court without disrupting the federal–state balance approved by Congress,

       Medtronic has failed to show that the patent-law issue, under Gunn and its

       progeny, is “substantial in the relevant sense.” 568 U.S. at 260. Thus, this case

       does not fit within the small and special group of cases that lie within the

       exclusive jurisdiction of the federal courts even though they originate in state law

       claims. Because the trial court and this court have subject matter jurisdiction over

       Sasso’s contractual claims, we address the remainder of Medtronic’s appellate

       arguments as well as Sasso’s argument on cross-appeal.


                                   II. Judgment as a Matter of Law

[51]   Medtronic asserts that Sasso’s claims regarding the Screw Agreement should

       never have proceeded to trial because, on this agreement, Medtronic was entitled

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 25 of 45
       to judgment as a matter of law. Specifically, Medtronic claims that the plain

       language of the Screw Agreement establishes that Sasso is not entitled to

       additional monies outside what Medtronic has already paid; therefore, it argues,

       the trial court should have granted its pretrial motion for summary judgment and

       its trial motions for a directed verdict.

        A. Standard of Review

[52]   We review a trial court’s order granting or denying summary judgment de novo.

       Rapkin Grp., Inc. v. Cardinal Ventures, Inc., 29 N.E.3d 752, 756–57 (Ind. Ct. App.

       2015) (citing Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014)), trans. denied. We

       apply the same standard as the trial court: “[d]rawing all reasonable inferences in

       favor of . . . the non-moving parties, summary judgment is appropriate if the

       designated evidentiary matter shows that there is no genuine issue as to any

       material fact and that the moving party is entitled to judgment as a matter of

       law.” Id. Similarly, a motion for a directed verdict, also known as judgment on

       the evidence, must be granted only if there is no substantial evidence or

       reasonable inference to be drawn therefrom to support an essential element of the

       non-movant’s claim. Walgreen Co. v. Hinchy, 21 N.E.3d 99, 106 (Ind. Ct. App.

       2014), aff’d on reh’g, 25 N.E.3d 748 (Ind. Ct. App. 2015), trans. denied. We

       consider only the evidence most favorable to the nonmovant along with all

       reasonable inferences that may be drawn therefrom, and a motion for judgment

       on the evidence should be granted only when the evidence is not conflicting and

       susceptible to only one inference, supporting judgment for the movant. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 26 of 45
        B. Medtronic Has Failed to Show that it was Entitled to Judgment as a Matter of Law
           on the Screw Agreement.

[53]   Medtronic contends that, under the terms of the Screw Agreement, Sasso was

       entitled to royalties only on products listed in Schedule B of that agreement. The

       Screw Agreement provided that Medtronic would pay Sasso for the rights to his

       “Invention” and “Intellectual Property” in an amount of 2.5% of the worldwide

       sales of the “Medical Device.” Ex. Vol. 14, pp. 19–20. The term “Medical

       Device” was defined as “any device, article, system, apparatus or product

       including the Invention,” and was to be listed by catalog numbers on Schedule B.
Id. at 18. Schedule B, under the heading “Medical Device Catalog Numbers,”

       listed “Facet Screw Instrumentation, and A Headless Facet Screw Fixation

       System.” Id. at 26. But no catalog numbers were ever listed on Schedule B, and it

       was never updated by agreement of the parties. Nevertheless, Medtronic paid

       millions of dollars in royalties to Sasso under the terms of the Screw Agreement.


[54]   Medtronic insists that it never sold a headless facet screw fixation system and

       that Sasso was entitled to royalties only on facet screws—the only products listed

       in Schedule B that it actually sold. In support of this argument, Medtronic cites to

       our earlier decision involving these parties in Sasso v. Warsaw Orthopedic, Inc., 45
N.E.3d 835 (Ind. Ct. App. 2015) (“SEE”), trans. denied.


[55]   The agreement at issue in SEE provided that Sasso would transfer to Medtronic a

       patent related to spinal implants in exchange for monetary compensation. 45
N.E.3d at 839. One of the provisions of the parties’ agreement stated that SEE,

       LLC, a company formed by Sasso, “warrants and represents that it owns solely,

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 27 of 45
       as evidenced by a copy of an assignment attached hereto in Schedule A, all right,

       title, and interest in the Patent and the Intellectual Property Rights.” Id. at 837.

       However, there was no Schedule A attached to the agreement. Id. Part of the

       compensation to Sasso included a “contingency payment in the amount of five

       percent (5%) of the worldwide Net Sales of the Medical Device, if covered by the

       Intellectual Property Rights, and two and one-half percent (2½%) if the Medical

       Device is not covered by the Intellectual Property Rights.” Id. The contractual

       definition of “Medical Device” was to be listed in accordance with the

       defendants’ catalog numbers in an addendum to be attached to the agreement. Id.

       at 837–38. But again, no such addendum was ever created or attached to the

       agreement, and thus Medtronic never paid Sasso under this provision. Id.


[56]   Our court affirmed the grant of summary judgment in favor of Medtronic. We

       concluded that the contract was unenforceable, as a matter of law, because it was

       not definite and certain. Id. at 841. More specifically, by failing to create the

       addenda, the parties rendered the agreement unenforceable for two reasons: (1)

       because there was no list of Medical Devices as defined in the agreement, there

       was no basis to determine whether a breach occurred; and (2) because there was

       no way of determining whether SEE was entitled to 5% or 2.5% of anything,

       there was no basis for any remedy. Id.


[57]   Here, Medtronic argues that SEE is controlling in the sense that decision holds

       that the products listed in the schedule control Medtronic’s royalty obligations.

       Medtronic contends that it paid Sasso royalties on all facet screws it sold and

       that, under the terms of the Screw Agreement, both parties had an obligation to

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 28 of 45
       update Schedule B as needed, but neither did. Therefore, Medtronic maintains

       that, just as in SEE, it paid Sasso all that he was due under the agreement and

       was entitled to judgment as a matter of law on this issue. We disagree.


[58]   Under Tennessee law, which governed the Screw Agreement, modification of a

       contract need not be express but may be implied from a course of conduct.

       Lancaster v. Ferrell Paving, Inc., 397 S.W.3d 606, 611–12 (Tenn. Ct. App. 2011).

       This is true even where the contract expressly specifies that the parties may only

       modify an agreement in writing. Id. at 612. Here, it is apparent that Schedule B—

       included with the original Screw Agreement—was a placeholder that was

       intended by the parties to be updated with all relevant Medtronic parts that

       utilized Sasso’s intellectual property. For whatever reason, this simply did not

       occur. Yet, despite no updates to Schedule B, Medtronic continued to pay Sasso

       for sixteen years under the agreement.


[59]   We agree with Sasso that the parties’ actions demonstrate modification of the

       contract by a course of conduct. The relevant inquiry before the jury was not

       whether a specific part was included in Schedule B, but which parts sold by

       Medtronic utilized Sasso’s intellectual property and were therefore royalty

       bearing. Accordingly, because the Screw Agreement was modified by the

       conduct of the parties, the trial court properly rejected Medtronic’s arguments

       that it had already paid Sasso all that he was due under the terms of the

       agreement.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 29 of 45
                         III. Exclusion of Evidence of Patent Invalidity

[60]   Medtronic next argues that the trial court abused its discretion by excluding

       evidence that, subsequent to Sasso’s filing suit, the USPTO declared certain

       claims of the ‘313 Patent invalid.

        A. Standard of Review

[61]   Decisions regarding the admissibility of evidence are entrusted to the sound

       discretion of the trial court. State Farm Mut. Auto. Ins. Co. v. Earl, 33 N.E.3d 337,

       340 (Ind. 2015). On appeal, we review the trial court’s evidentiary ruling for an

       abuse of that discretion. Id. “An abuse of discretion occurs if the trial court’s

       decision is clearly erroneous and against the logic and effect of the facts and

       circumstances before the court or if its decision is without reason or is based

       upon impermissible considerations.” Arlton v. Schraut, 936 N.E.2d 831, 836 (Ind.

       Ct. App. 2010), trans. denied.


        B. The Trial Court Did Not Abuse its Discretion by Excluding Evidence of the Patent-
           claim Invalidity.

[62]   Medtronic argues that Sasso’s claim for breach of contract on the Screw

       Agreement is dependent upon the validity of the ‘313 Patent. Thus, Medtronic

       asserts that evidence establishing that some of the patent’s claims were later

       declared invalid was not only relevant, but potentially dispositive. Although

       Medtronic’s arguments have some facial appeal, a closer examination of the facts

       reveals that the trial court’s decision to exclude this evidence was not an abuse of

       its discretion.



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 30 of 45
[63]   The timeline below includes the relevant actions related to validity of the ‘313

       Patent:


               May 1, 2018: Medtronic files a request with the USPTO to
               reexamine certain claims of the ‘313 Patent.


               June 29, 2018: the USPTO issues a nonfinal office action rejecting
               claims 26, 30, 31, and 34 of the ‘313 Patent.


               October 29, 2018: the USPTO issues a final office action rejecting
               claims 26 and 34.


               January 4, 2019: the USPTO issues a reexamination certificate
               cancelling claims 26 through 34 of the ‘313 Patent.


[64]   Medtronic maintains that it should have been permitted to present evidence to

       the jury regarding the USPTO’s reexamination decision, noting that invalid

       patent claims are deemed cancelled ab initio. See ePlus, Inc. v. Lawson Software, Inc.,

       789 F.3d 1349, 1358 (Fed. Cir. 2015). In Medtronic’s view, the invalidity of the

       patent claims was relevant evidence that should have been admitted. We

       disagree.


[65]   A patent licensee must pay royalties until the date it first challenges validity.

       Studiengesellschaft Kohle, M.B.H. v. Shell Oil Co., 112 F.3d 1561, 1566–68 (Fed. Cir.

       1997). This is to “prevent the injustice of allowing [a licensee] to exploit the

       protection of the contract and patent rights and then later to abandon

       conveniently its obligations under those same rights.” Id. at 1568. Here, Sasso

       claimed he was owed royalties through December 31, 2017—about six months

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 31 of 45
       before Medtronic challenged validity. As noted in the timeline above, Medtronic

       did not challenge validity of the ‘313 Patent until May 1, 2018, and the USPTO

       did not officially cancel any of the patent’s claims until after the jury trial in this

       case. While we acknowledge that Medtronic is technically an assignee, not a

       licensee, the same logic prevails. Indeed, it would be fundamentally unfair to

       permit Medtronic to exploit the protections of the ‘313 Patent vis-à-vis its

       competitors, then conveniently abandon its obligations under these rights vis-à-

       vis Sasso.


[66]   In short, Medtronic, as an assignee, owed royalties on the ‘313 Patent until the

       date it first challenged validity, which was not until 2018—well after the date to

       which Sasso claimed royalties. Thus, evidence regarding validity was not

       relevant to the royalties sought by Sasso. Accordingly, the trial court did not

       abuse its discretion by excluding evidence that Medtronic, after taking advantage

       of the protections of the ‘313 Patent for years, subsequently and successfully

       challenged the validity of the operative claims of this patent.16


                                 IV. Duration of the Screw Agreement

[67]   Medtronic next argues that the Screw Agreement terminated seven years from

       the date of first sale of any medical device covered by that agreement. As this



       16
         We also disagree with Medtronic’s argument that Sasso opened the door to issues of patent invalidity by
       conceding that the claims of the ‘313 Patent were broad. Sasso indeed acknowledged that the claims of the
       patent were broad, but the breadth of those claims benefitted Medtronic for years. And again, for purposes of
       Sasso’s breach-of-contract claim, the patent was valid because Medtronic did not challenge the patent until
       2018, and Sasso claimed damages only through the end of 2017. We further disagree with Medtronic that
       Sasso’s counsel misled the jury by stating that the ‘313 Patent was in force. Counsel’s statement was true with
       regard to Sasso’s claim of royalties through 2017.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                  Page 32 of 45
       requires us to interpret the contract, our review is de novo. Harrison v. Thomas,

       761 N.E.2d 816, 818 (Ind. 2002).


[68]   Section 4(B) of the Screw Agreement provided that Medtronic would pay to

       Sasso:


                A contingency payment in the amount of two and one-half percent
                (2-½%) of the worldwide Net Sales of the Medical Device. . . . The
                contingency payment is payable to Dr. Sasso until expiration of
                the last to expire of the patent(s) included in the Intellectual
                Property Rights, or seven (7) years from the Date of First Sale of
                the Medical Device, if no patent(s) issue. . . .


       Ex. Vol. 14, p. 20. And Section 7, titled “Term of the Agreement,” provided in

       relevant part:


                Unless sooner terminated, this Agreement shall expire upon the
                last to expire of the patents included in Intellectual Property
                Rights, or if no patent application(s) issue into a patent having
                valid claim coverage of the Medical Device, then seven (7) years
                from the Date of First Sale of the Medical Device. [Medtronic] is
                free to continue manufacturing, marketing and selling Medical
                Device(s) after expiration of this Agreement without further
                payment to Dr. Sasso.
Id. at 21 (emphasis added).


[69]   The language of these sections reveal that the parties intended for the contract to

       last for either (1) seven years from the date of the first sale of a covered medical

       device or (2) for the life of the patent. Medtronic claims Section 7 controls and

       that, under its language, life-of-patent royalties were dependent on the validity of

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 33 of 45
       the patent claims. Because Medtronic eventually petitioned the USPTO to

       invalidate the operative claims of the ‘313 Patent, Medtronic asserts that it owed

       Sasso royalties for only seven years from the date of the first sale of a medical

       device incorporating his intellectual property. We disagree for several reasons.


[70]   Even if we were to agree with Medtronic that Section 7 controls, we would

       disagree with Medtronic’s interpretation of that section. Under Section 7, the

       Screw Agreement was to expire on “the last to expire of the patents included in

       Intellectual Property Rights, or if no patent application(s) issue into a patent

       having valid claim coverage of the Medical Device, then seven (7) years from

       the Date of First Sale of the Medical Device.” Ex. Vol. 14, p. 21 (emphasis

       added). The first clause of this sentence—as does the similar language in Section

       4(B)—states that the agreement will expire when the last patent included in the

       Intellectual Property expires. And because the ‘313 Patent did not expire until

       2019, the agreement did not expire until that date.


[71]   Yet, Medtronic insists that the second clause of Section 7 controls: the agreement

       lasts for only seven years from the date of first sale because “no patent

       application(s) issue into a patent having valid claim coverage of the Medical

       Device[.]” Id. Medtronic argues that, because of the USPTO reexamination, a

       patent did not issue having valid claim coverage of the medical device. Despite

       the USPTO’s later action invalidating the operative claims of the ‘313 Patent,

       Medtronic ignores two key facts: (1) the ‘313 Patent did issue; and (2) the ‘313

       Patent had valid claim coverage from 2001 to January 4, 2019, when the

       USPTO’s issued the reexamination certification canceling certain claims. Again,

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 34 of 45
       Medtronic would have us interpret the Screw Agreement in such a way as to

       permit them to benefit from the patent coverage for over a decade, then allow

       them to retroactively invalidate the patent claims to limit their obligation to pay

       to seven years. We disagree with Medtronic’s interpretation of the contract in this

       manner.


[72]   Moreover, if we were to agree with Medtronic’s interpretation of the Screw

       Agreement, portions of Section 4(B) would be rendered meaningless. That

       section provided that Medtronic would pay royalties to Sasso for the life of the

       patent, without reference to the validity of any patent claims. To read Section 7

       to make the payments contingent upon a valid patent would effectively re-write

       Section 4(B) to include a restriction that it simply does not contain. Such an

       interpretation would run counter to the well-settled principle that “[a]ll

       provisions of the contract should be construed in harmony with each other to

       promote consistency and avoid repugnancy among the various contract

       provisions.” Adkins v. Bluegrass Ests., Inc., 360 S.W.3d 404, 411 (Tenn. Ct. App.

       2011).


[73]   At most, the potentially conflicting language in Section 4(B) and Section 7 render

       the contract provisions regarding duration of the agreement ambiguous. Under

       Tennessee law, a provision of a contract is ambiguous when it has an uncertain

       meaning and may be reasonably understood in more than one way. Planters Gin

       Co. v. Fed. Compress & Warehouse Co., 78 S.W.3d 885, 890 (Tenn. 2002) (citing

       Empress Health & Beauty Spa, Inc. v. Turner, 503 S.W.2d 188,190–191 (Tenn.

       1973)). Ambiguous language in a contract must be construed against the drafter.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 35 of 45
       Adkins, 360 S.W.3d at 412 (citing Jackson v. Miller, 776 S.W.2d 115, 117 (Tenn.

       Ct. App. 1989)).


[74]   Even if we found language in Section 4(B) and Section 7 ambiguous, we would

       construe the language against Medtronic. And Medtronic’s actions demonstrate

       both that it believed that it owed Sasso royalties for the life of the patent and that

       the Screw Agreement expired when the ‘313 Patent expired. As Sasso points out,

       the royalty provision of the superseded original agreement between the parties

       tied royalties to the validity of the patent, but the royalty provision of the Screw

       Agreement did not. Moreover, Medtronic continued to pay Sasso royalties (albeit

       at a lower amount that he believed he was due) well past seven years from the

       date of first sale. For all of these reasons, the trial court did not err by concluding

       that Medtronic owed Sasso royalties for the life of the ‘313 Patent.


                                  V. Sufficient Evidence of Damages

[75]   Medtronic also asserts that the damages the jury awarded on the Screw

       Agreement were not supported by the evidence. We employ an extremely

       deferential standard when reviewing a jury’s damage award:


               A jury determination of damages is entitled to great deference
               when challenged on appeal. Because damages are particularly a
               jury determination, appellate courts will not substitute their idea of
               a proper damage award for that of the jury. Instead, the court will
               look only to the evidence and inferences therefrom that support
               the jury’s verdict. We will not deem a verdict to be the result of
               improper considerations unless it cannot be explained on any
               other reasonable ground. Thus, if there is any evidence in the
               record that supports the amount of the award, even if it is variable

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 36 of 45
               or conflicting, the award will not be disturbed. In addition, our
               inability to look into the minds of the jurors is, to a large extent,
               the reason behind the rule that we will not reverse if the award
               falls within the bounds of the evidence. We will vacate an award
               of damages only when it is not rationally related and so great as to
               clearly indicate that the jury was motivated by prejudice, passion,
               partiality, corruption, or that it considered an improper element.


       State Farm Fire & Cas. Co. v. Radcliff, 987 N.E.2d 121, 151–52 (Ind. Ct. App.

       2013), trans. denied (cleaned up). As our supreme court recently reiterated, we

       will not reverse if the damage award is within the scope of the evidence. Int’l

       Bus. Machs. Corp. v. State, 138 N.E.3d 255, 258 (Ind. 2019). “When reviewing

       the adequacy of a damages award in a breach of contract action, we do not

       reweigh evidence or judge witness credibility, and will consider only the

       evidence favorable to the award.” Farah, LLC v. Architura Corp., 952 N.E.2d
328, 337 (Ind. Ct. App. 2011). Still, the award cannot be based on speculation,

       conjecture, or surmise; it must be supported by probative evidence. Id.


[76]   Medtronic raises two sufficiency arguments relating to damages awarded for

       breach of the Screw Agreement. Neither argument is persuasive.


[77]   First, Medtronic contends that Sasso failed to prove that he was owed any life-of-

       patent royalties because they were due only if there was “valid claim coverage of

       the Medical Device,” as set forth in Section 7. But the royalties were governed by

       Section 4(B), not Section 7. And, as noted above, Section 4(B) succinctly

       provided that Sasso would be paid 2.5% of the worldwide net sales of the

       Medical Device. There is no requirement that the Medical Device be covered by


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 37 of 45
       a valid claim of an issued patent before royalties would be paid. We therefore

       reject Medtronic’s claim that Sasso had to prove that his royalties were

       dependent upon whether the medical device(s) sold were covered by a valid

       patent claim.17


[78]   Second, Medtronic claims that there was insufficient evidence to support the

       jury’s award. Medtronic acknowledges that Sasso’s expert witness, Mike

       Pellegrino, testified that Sasso’s damages for breach of the Screw Agreement

       were $79,400,000; but Medtronic claims that this figure is “wildly inflated” and

       based on a flawed methodology.18 Appellants’ Br. p. 53. Medtronic thus claims

       that Pellegrino’s testimony was insufficient to support the verdict. Under our

       highly deferential standard of review, this argument fails as the award is

       supported by probative evidence.




       17
          Medtronic’s claim that it had to sell all of the medical devices as a “kit” before it owed Sasso royalties is
       also unavailing. Medtronic argues that “[w]here a patent claim requires multiple components, a product is
       not covered by the claim unless it includes all the components.” Appellant’s Br. p. 50 (emphasis in original).
       Medtronic insists that it never made or sold the five instruments of claim 26 or the six instruments required
       by claim 34 of the ‘313 Patent together as a “kit.” Medtronic tacitly admits that it sold the instruments but
       claims that it cannot be held responsible for how the surgeons used these instruments. In other words,
       Medtronic admits that it sold parts A, B, and C, but claims that it did not owe royalties to Sasso unless it sold
       parts A, B, and C together as single kit. The jury, however, heard evidence that Medtronic did sell such a
       “kit.” Tr. Vol. 3, pp. 202–04. Regardless, Medtronic’s entire argument is based on the false premise that the
       instruments at issue had to be covered by a valid claim before royalties were owed—Section 4(B) imposes no
       such requirement.
       18
          Medtronic made no contemporaneous objection to Pellegrino’s testimony. Accordingly, to the extent that
       Medtronic’s argument is based on what it perceives to be problems with Pellegrino’s methodology, this
       argument is waived. See Radcliff, 987 N.E.2d at 153 (noting that a party must object to evidence when it is
       offered into the record and that the failure to timely object waives the party’s ability on appeal to argue that
       the admission of the evidence was erroneous). Although Medtronic notes that it unsuccessfully attempted to
       exclude Pellegrino’s testimony at a Daubert hearing, this does not preserve any evidentiary error for purposes
       of appellate review. See id. (noting that pretrial motions do not preserve error and the party opposing the
       evidence must still object at trial).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                    Page 38 of 45
[79]   The Screw Agreement defined Sasso’s “Invention” to include any “product,

       method or system relating to a facet screw instrumentation.” Ex. Vol. 14, p. 17.

       Thus, the royalties on the “Medical Device(s)” sold did not depend only on how

       Medtronic sold the instruments but also how they were used, i.e., the method or

       system used. And the royalty-bearing medical devices included screws and cages

       when implanted using Sasso’s method or system—just as Medtronic indicated in

       2002 shortly after the Screw Agreement was executed. Ex. Vol. 15, pp. 91–92.


[80]   Additionally, Robert Compton—Medtronic’s former president and chief

       operations officer—testified that Sasso’s work on the project and his assistance to

       Medtronic, i.e., “Intellectual Property Rights,” was worth 2.5% of the net sales of

       the medical products even without patent protection. See Tr. Vol. 6 at 73–75; Ex.

       Vol. 14 at 18–20. Still, Pellegrino testified that the royalty-bearing products were

       implanted using a five-instrument kit as required by claim 26 of the ‘313 Patent.

       Tr. Vol. 11, pp. 132–33. And Sasso testified that Medtronic’s own manuals for

       the products advertised his screw delivery system. Id. at 157.


[81]   In short, the jury heard evidence from several witnesses whose testimony

       established that Medtronic sold numerous instruments to be used in the

       minimally invasive spinal surgery technique invented by Sasso. And Sasso’s

       expert testified, without objection, that 2.5% of the net sales of these products

       was worth almost $80,000,000. The jury accepted this testimony and awarded

       Sasso just over $79,000,000 in damages. Thus, the damage award was within the

       scope of the evidence. Medtronic’s arguments to the contrary are little more than



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 39 of 45
       a request that we reweigh the evidence and come to a contrary conclusion, which

       we may not do.


                             VI. Sufficient Evidence of Vertex Damages

[82]   Lastly, Medtronic argues that there was insufficient evidence to support the jury’s

       award of damages on the Vertex Agreement.19 We reiterate that we will not

       reverse a jury’s damages award if it is within the scope of the evidence, Int’l Bus.

       Machs. Corp., 138 N.E.3d at 258, nor will we reweigh evidence or judge witness

       credibility, Farah, 952 N.E.2d at 337.


[83]   Medtronic contends that Sasso was improperly awarded royalties on four patents

       not listed in the Vertex Agreement. Under the terms of the Vertex Agreement,

       Sasso was entitled to life-of-patent royalties only if “the Medical Device is

       covered by a valid claim of an issued U.S. patent arising out of the Intellectual

       Property Rights[.]” Ex. Vol. 14, p. 7. The agreement defined “Intellectual

       Property Rights” as the patent application that issued as Patent ‘491 as well as

       any patents “issuing therefrom or claiming priority thereto,” “any and all

       continuations, continuation-in-part, divisionals, reissues or reexaminations based

       thereon or claiming priority thereto,” and “any and all know-how, technology

       and any other intellectual property right with respect to the Invention.”20 Id. at 5.



       19
          Medtronic also argues that Sasso’s claims for relief under the Vertex Agreement fall within the exclusive
       jurisdiction of the federal courts. For the same reasons as explained above, we conclude that the federal
       courts do not have exclusive jurisdiction over this contractual dispute.
       20
         A listing of all Intellectual Property Rights was contained in Exhibit A which was to “be updated by
       [Medtronic] from time to time (at least yearly) as additional Intellectual Property Rights are added to the


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                   Page 40 of 45
[84]   Based on this language, Medtronic argues that no reasonable jury could find that

       the Vertex Agreement extended beyond the life of any patent unrelated to the

       ‘491 Patent. Yet Sasso was awarded life-of-patent royalties on four additional

       patents for which he was not the named inventor (the ‘621, ‘277, ‘359, and ‘714

       Patents). Medtronic therefore claims that Sasso could not assign any rights in

       these patents to Medtronic or demand royalties for Medtronic’s use of patents he

       did not own. Medtronic asserts that these patents neither issued from the ‘491

       Patent nor are they related to the ‘491 Patent. In our opinion, that claim fails.


[85]   As Sasso notes, the Vertex Agreement does not require that he be the named

       inventor on any patent. Instead, the contractual language requires only that a

       patent issue arising out of Sasso’s intellectual property rights. Ex. Vol. 14, p. 5.

       And the jury was presented with evidence that the ‘621, ‘277, 359, and ’714

       Patents arose out of Sasso’s intellectual property. The Medtronic officer charged

       with negotiating the Vertex Agreement testified that Sasso provided the know-

       how embodied in the ‘621 Patent, much of which was copied verbatim from

       Sasso’s ‘491 Patent. Tr. Vol. 2, p. 234. In fact, the jury was presented with

       Medtronic’s written discovery responses admitting that the ‘621 Patent covered

       the Vertex system, Tr. Vol. 7, pp. 138–39, as well an internal memo stating that

       Sasso was a “designing” surgeon on Patent ‘277. Ex. Vol. 14, p. 243. Sasso also

       presented evidence that claims in both Patent 359 and 714 covered the Vertex




       Agreement.” Ex. Vol. 14, p. 5. Exhibit A lists U.S. Patent No. Application No. 09/6333,638, titled
       “Posterior Cervical Fixation System Utilizing Multi-Axial Screws,” with a filing date of September 15, 2000.
       Ex. Vol. 14 at 12. This application issued as the ‘491 Patent. Tr. Vol. 3, p. 99.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020                Page 41 of 45
       system. A chart of his coverage opinions was admitted without objection. Tr.

       Vol. 4, p. 66; Ex. Vol. 18, p. 26. Sasso later testified consistent with these

       opinions. Tr. Vol. 5, pp. 39–42. We find that this was sufficient evidence from

       which the jury could reasonably conclude that the patents on Vertex

       improvements arose from Sasso’s intellectual property rights as required by the

       Vertex Agreement.


[86]   Medtronic lastly argues that, despite Sasso’s allegation to the contrary, none of

       the Vertex products it sold were covered by claims 21 and 48 of the ‘491 Patent.

       More specifically, Medtronic maintains that it did not make a product that

       included all three features of claim 21, and that none of its products met all

       specifications of claim 48. Thus, Medtronic argues that Vertex was not covered

       by the ‘491 Patent and it therefore did not owe any royalties to Sasso. We

       disagree, as there was substantial evidence that the products sold by Medtronic

       were covered by the ‘491 Patent. Medtronic paid royalties for seventeen quarters,

       implying that it too thought that the ‘491 Patent covered its products. Further,

       Sasso presented expert testimony that directly mapped products sold by

       Medtronic to claims 21 and 48 of the ‘491 Patent. Tr. Vol. 4, pp. 45–49.


[87]   In short, the jury’s award of damages on the Vertex Agreement is supported by

       the evidence. Accepting Medtronic’s contrary arguments would require us to

       reweigh the evidence and come to a contrary conclusion, which we may not do.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 42 of 45
                                       VII. Sasso’s Cross Appeal

[88]   Finally, Sasso presents a cross-appeal in which he claims that the trial court erred

       by granting summary judgment in favor of Medtronic on Sasso’s claim for

       punitive damages under the Vertex Agreement. Under Tennessee law, which

       controls the Vertex Agreement, punitive damages are generally not available in a

       breach-of-contract case. Rogers v. Louisville Land Co., 367 S.W.3d 196, 211n.14

       (Tenn. 2012). But punitive damages may be awarded in such a case “under

       certain circumstances.” Id. Even then, an award of punitive damages is limited to

       “the most egregious cases” and is proper only where there is clear and convincing

       proof that the defendant has acted either “intentionally, fraudulently,

       maliciously, or recklessly.” Id. (quoting Goff v. Elmo Greer & Sons Constr. Co., 297
S.W.3d 175, 187 (Tenn. 2009)).


[89]   Sasso, in arguing that he is entitled to punitive damages, refers to Medtronic’s

       allegedly improper behavior in other agreements between the parties. But, as

       Medtronic correctly notes, the duty of good faith does not extend beyond the

       terms of the contract and cannot create additional contractual rights. Regions

       Bank v. Thomas, 422 S.W.3d 550, 560 (Tenn. Ct. App. 2013). We therefore agree

       with Medtronic that its behavior under these separate, unrelated contracts is

       irrelevant to the question of Medtronic’s behavior under the Vertex Agreement.


[90]   The other evidence Sasso relies on in support of his claim for punitive damages is

       the opinion of attorney Irving Rappaport. But the trial court struck Rappaport’s

       declaration from the designated materials, concluding that it was conclusory—a

       decision that Sasso does not challenge on appeal. Sasso therefore cannot rely on
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 43 of 45
       this evidence on appeal. AKJ Indus. v. Mercantile Nat. Bank, 779 N.E.2d 543, 545

       (Ind. Ct. App. 2002), trans. denied. And we disagree with Sasso that the remaining

       evidence was sufficient to establish the requisite intent for punitive damages. The

       record shows that both of the parties are sophisticated and were represented by

       counsel. Given the complexity of the subject matter, it is not surprising that the

       parties did not agree on the issue of which products were royalty bearing. And

       the fact that there was evidence sufficient to support the jury’s conclusion that

       Medtronic breached the contracts at issue is insufficient in itself as a matter of

       law to support an award for punitive damages. In short, because Sasso has failed

       to show that this is one of “the most egregious cases,” the trial court did not err

       in granting summary judgment to Medtronic on Sasso’s claim for punitive

       damages.


                                                 Conclusion
[91]   The trial court had subject matter jurisdiction over this case, and we reject

       Medtronic’s argument that jurisdiction over this matter lies exclusively in the

       federal courts. We also hold that the trial court did not err by denying

       Medtronic’s claim that it was entitled to judgment as a matter of law on the

       Screw Agreement inasmuch as the parties agreed to modify the terms of this

       agreement to forgo inclusion of royalty-bearing parts in Schedule B. Further, the

       trial court did not abuse its discretion by excluding evidence that, after this case

       was commenced, Medtronic successfully petitioned the USPTO to reexamine

       and invalidate certain claims of the ‘313 Patent. The trial court also properly

       rejected Medtronic’s claim that the Screw Agreement terminated after seven

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 44 of 45
       years, as opposed to being in effect for the life of the patents at issue. We also

       conclude that Sasso presented evidence sufficient to support the jury’s award of

       damages under both the Screw Agreement and the Vertex Agreement. Lastly, we

       hold that the trial court did not err by granting summary judgment in favor of

       Medtronic on Sasso’s claim for punitive damages, as Sasso failed to present any

       designated evidence to meet the elevated burden of proof for such claims under

       Tennessee Law.


[92]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-378 | December 4, 2020   Page 45 of 45